PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Friedberg, Martin, F.
Application No. 15/361,480
Filed: 27 Nov 2016
For: OPTICAL PRINTING POSITIONAL SYSTEM

:
:
:	DECISION ON PETITION
:
:



This is a decision on the “PETITION TO THE DIRECTOR AND RENEWED REQUEST TO WITHDRAW HOLDING OF ABANDONMENT UNDER 37 CFR 1.181 OR 1.182 OR 1.183 AND FEE THEREFORE UNDER 1.17(f); OR PETITION TO REVIVE WITH OR WITHOUT RELIEF OF THE FEE. SUBMITTED HEREWITH. UNDER 1.17(m) DUE TO THE CURRENT PANDEMIC UNDER 37 CFR 1.181 AND/OR 37 CFR 1.137(a) filed April 16, 2021.1 The Office is treating the petitions filed on April 16, 2021 as: (1) a renewed petition to withdraw holding of abandonment under 37 CFR 1.181; (2) a petition under 37 CFR 1.183 requesting waiver of the petition fee set forth in 37 CFR 1.17(m) due to the COVID-19 outbreak on a case-by-case basis; and (3) a renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a); 

The application became abandoned on July 22, 2020, for failure to file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed on June 9, 2020. On July 30, 2020, the Office mailed a Notice of Abandonment. 

On November 16, 2020, applicant filed a petition to withdraw holding of abandonment under 37 CFR 1.181 or, in the alternative, a petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a), including a request to waive the petition fee set forth in 37 CFR 1.17(m) due to the COVID-19 outbreak. On February 16, 2021, the Office issued a decision dismissing the petitions under 37 CFR 1.181 and 1.137(a), as well as the request for waiver of the petition fee. 

On April 16, 2021, applicant filed the present renewed petitions, once again, request withdrawal of holding of abandonment, waiver of the petition fee under 37 CFR 1.17(m) due to the COVID-19 outbreak, and revival of the application under 37 CFR 1.137(a). At pages 3-4 of the petition 

POINTS TO BE REVIEWED

A)    Whether the Director can withdraw the holding of abandonment and refund the fee submitted herewith under 1.17(m) since the examiner erred in issuing the notice of allowance (exhibit a) without entering the amendment to the drawings (exhibit e) sent to the examiner as requested, and required by the non-final office action (exhibit b) such that the application was not in condition for allowance at the time the notice of allowance was mailed; and/or

B)    Whether the Director can withdraw the holding of abandonment and refund the fee submitted herewith under 1.17(m) since the examiner erred in issuing a notice of allowance that did not meet the requirements under 37 CFR 1.311 since the notice did not in fact include the required notice PTQL-2306;

C)    If the Director cannot grant relief under A) or B), whether the Director can grant the petition under 1.137(a) submitted November 16 2020 (exhibit e), refund the petition fee submitted herewith under 1.17(m) and revive the application since the examiners delay in sending the PTO-2306 notice (exhibit d) occurred during the coronavirus pandemic, which is still ongoing as of today, and Applicant responded and submitted a request to withdraw the holding of abandonment and completed declaration (exhibit g) within the time period allotted to all other applicants under the rules and regulations in the interest of justice, or

D)    if the Director determines that no relief is available to Applicant in view of the facts and circumstances outlined in A through C above and in view of the remarks below, then whether the Director can revive the application under 37 CFR 1.137(a) since at no time did Applicant intend to abandon the Application, and if the Director determines that the notice of abandonment (exhibit h) issued was in fact correct in view of the facts set forth hereinbelow, then the abandonment of the application was unintentional.

Consideration of Argument A

The Office has carefully considered applicant’s arguments, but does not find them persuasive. A petition to revive an abandoned application should not be confused with a petition to withdraw holding of abandonment. Where an applicant contends that the application is not in fact abandoned (e.g., there is disagreement as to the sufficiency of the reply, or as to controlling dates), a petition under 37 CFR 1.181(a), requesting withdrawal of holding of abandonment is the appropriate course of action. Where there is no dispute as to whether an application is abandoned (e.g., the applicant’s contentions merely involve the cause of abandonment), a 

In this instance, the filing of a petition to withdraw the holding of abandonment is not appropriate to dispute whether the application was properly allowed, or if the amendment should have been entered. The examiner determined that the application was in condition for allowance and mailed the Notice of Allowance on April 22, 2020. If applicant disagreed, applicant could have taken action in the written record by filing a request for continued examination prior to the due date for payment of the issue fee or withdrawn the application from issue. Whether or not the examiner entered the drawing amendments has no bearing on the abandonment of the application. The issue at hand is whether applicant submitted an inventor’s declaration for Martin F. Friedberg on or before payment of the issue fee. Here, applicant failed to do so, which resulted in the abandonment of the application on July 22, 2020, by virtue of statute. Moreover, the Office notes that applicant sent the drawing amendments as proposed amendments via email for the purpose of an examiner’s interview. The amendment via email is not a proper amendment. An applicant may not communicate an amendment or a reply to an Office action to the USPTO via Internet email because the amendment, as well as a reply, must include a signature. See 37 CFR 1.33(b). See Internet Usage Policy, 64 FR 33056 (June 21, 1999). If an applicant files an amendment, a reply, or other such paper that requires a signature via Internet email, the Office will place a copy in the application file and will not enter it. Id.  

Consideration of Argument B

The Office has carefully reviewed applicant’s arguments, but does not find them persuasive. As early as December 7, 2016, with the mailing of the Notice to File Missing Parts of Nonprovisional Application, the USPTO informed applicant that the Office had not received a properly executed inventor’s oath or declaration for Martin F. Friedberg. The Notice to File Missing Parts of December 7, 2016, notified applicant that applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f). Applicant was notified again by the mailing of an Informational Notice to Applicant on March 10, 2017, of the need to file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to inventor Martin F. Friedberg no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. As permitted under 37 CFR 1.53(f), applicant postponed the filing of the executed inventor’s oath or declaration. Thereafter, the examiner determined the application was in condition for allowance and issued a Notice of Allowance and a Notice of Allowability on April 22, 2020. Applicant was notified for the third time with the mailing of "Notice Requiring Inventor’s Oath or Declaration" (PTOL-2306) on June 9, 2020, that applicant must file an inventor’s oath or substitute statement with respect to each inventor no later than the date of payment of the issue fee to avoid abandonment. The fact that applicant received the "Notice Requiring Inventor’s Oath or Declaration" more than 30 days after the mailing of the Notice of Allowance does not negate the requirements set forth in 35 U.S. C. 115 and 37 CFR 

Applicant had from December 7, 2016, when the Office first notified applicant in the Notice to File Missing Parts, through June 6, 2020, when the Office notified applicant for the third time in the Notice to File Inventor’s Oath or Declaration, until July 21, 2020, the date of payment of the issue fee (a period of 3.5 years), to secure and file an executed declaration for the inventor. The Office finds applicant’s argument that the separate mailing of the Notice to File Inventor’s Oath or Declaration on June 9, 2020, penalized applicant by affording a response period less than the 90 days set in the Notice of Allowance, without merit. The PTOL-2036 serves as a reminder of the conditions of 35 U.S.C. 115(f) and 37 CFR 1.53(f)(3). 

As stated in MPEP 602.03: “If an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each inventor has not been submitted at the time of allowance, a notice requiring the inventor’s oath or declaration may be sent with the Notice of Allowability.” (Emphasis added). If an applicant receives a "Notice Requiring Inventor’s Oath or Declaration" and fails to file a proper reply to the notice before or with the payment of the issue fee the application, the USPTO will be regard the application as abandoned. See 37 CFR 1.53(f)(3)(ii). Moreover, 35 U.S.C. 115(f) statutorily requires the filing of an oath or declaration or substitute statement no later than the date on which the issue fee is paid. Applicant cannot fail to take timely and proper action, as the condition of the case requires, and expect to avoid the consequence of abandonment for that inaction.

The showing of record is clear that applicant paid the issue fee on July 21, 2020, without submitting the required inventor’s oath or declaration or substitute statement, which resulted in the abandonment of the application pursuant to statute. Accordingly, the application became abandoned due to applicant’s failure to take timely action and provide the Office with an executed inventor’s oath or declaration or substitute statement no later than payment of the issue fee, and not by any error on the part of the USPTO. Therefore, withdrawal of holding of abandonment is not warranted.

Consideration of Argument C

In accordance with Section 12004 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act), the United States Patent and Trademark Office (USPTO or Office) issued a number of notices excusing certain patent-related timing deadlines due to the COVID-19 outbreak when accompanied by a statement that the delay was due to the COVID-19 outbreak as further defined in the notices.2 However, the relief requested by applicant on renewed petition is 

Applicant is not entitled to waiver of the petition fee set forth in 37 CFR 1.17(m). By Notice entitled “June 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees” dated June 29, 2020, the USPTO requires that all petitions under 37 CFR 1.137(a) must be filed by July 31, 2020, to be eligible for a waiver of the petition fee in 37 CFR 1.17(m). Here, applicant filed the original petition under 37 CFR 1.137(a) on November 16, 2020, and the renewed petition on April 16, 2021, after the time limit set in the June 2020 notice. Moreover, applicant did not demonstrate that an extraordinary circumstance existed specific to the filing of the inventor’s oath or declaration such that justice required waiver of the requirement for payment of the petition fee under § 1.17(m) on a case-by-case basis.

Consideration of Argument D

As discussed above, applicant has not met the conditions for waiver of the petition fee as set forth in 37 CFR 1.17(m). Therefore, the petition fee is required for the filing (and not merely the grant) of a petition under 37 CFR 1.137(a). See MPEP 711.03(c)(II)(B).

With the present renewed petition under 37 CFR 1.137(a), applicant submit the petition fee of $1050 and made a proper statement of unintentional delay. Applicant previously filed the reply in the form an executed declaration on August 15, 2020. Accordingly, applicant has meet the requirements under 37 CFR 1.137 to revive this application.

Conclusion

In view of the above, the petition to withdraw holding of abandonment is DISMISSED. The petition under 37 CFR 1.183 to waive of the petition fee under 37 CFR 1.17(m) due to the COVID-19 outbreak on a case-by-case basis is DISMISSED. The petition to revive the application under 37 CFR 1.137(a) is GRANTED. 

If applicant wishes to amend the drawings before issuance of the patent, applicant must file a petition to withdraw from issue under 37 CFR 1.313(c)(2), a Request for Continued Examination (and fee), and the amendment to the drawings. A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue. 

This application is being forwarded to the Office of Data Management for issuance of the patent.
 
Questions regarding this decision may be directed to the undersigned at (571) 272-3211. 


/CHRISTINA T DONNELL/Attorney Advisor, OPET           





    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant also completed and submitted Form PTO/SB/64- petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) on April 16, 2021.
        2 USPTO notices regarding COVID-19 are posted on the USPTO website at https://www.uspto.gov/coronavirus. The notices are also published in the Official Gazette and available at https://www.uspto.gov/patent/laws-and-regulations/patent-related-notices/patent-related-notices-2020.